Citation Nr: 1634067	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  14-26 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a compensable disability rating for bilateral hearing loss prior to July 21, 2014, and greater than 10 percent from July 21, 2014.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his granddaughter


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran had active service in the United States Army from March 1951 to December 1952. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which granted service connection for bilateral hearing loss and assigned a noncompensable (0 percent) disability rating, effective August 26, 2003.  

An August 2014 rating decision increased the evaluation to 10 percent, effective from July 24, 2014.  The Veteran has not expressed satisfaction with this grant and the increase did not date back to the receipt of his claim.  Accordingly, the issue remains in appellate status.  See AB v. Brown, 6 Vet App 35 (1993) (indicating that a veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).

A Board videoconference hearing was held in June 2016 before the undersigned.  The hearing transcript is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran is seeking higher disability ratings for his service connected bilateral hearing loss.  Review of the claims file reveals that the symptoms he testified to at his 2016 hearing indicate a worsening of his hearing loss since his last VA examination in July 2014.  

There is very little evidence since then that adequately describes the current severity of the Veteran's hearing loss.  As there may have been significant changes in the service-connected hearing loss since the last VA examination, and to ensure that his current complaints are sufficiently considered by a VA examiner, the Board finds that a contemporaneous examination is needed.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); see Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of the veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating). 

Additionally, testimony from the Veteran, and his granddaughter suggests that the Veteran's symptomatology may not be adequately addressed by the rating criteria and that several areas of his life have been impacted to a great degree by his hearing loss, including safety, independence, enjoyment of social/leisure activities and relationships.  Specifically, he testified about being unable to hear certain sounds, such as a smoke detector alarm; difficulty hearing while conducting business on the telephone and in person; and difficulty hearing everything that friends and relatives say to him.  In this case, the record reasonably raises the question of whether the Veteran's hearing loss disability is exceptional or unusual in that it impacts his ordinary conditions of daily life, and in particular potentially endangers his life, therefore the Board finds that referral for an extraschedular evaluation is also warranted.  See 38 C.F.R. § 3.321(b)(1) (2015).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  With any necessary identification by and authorization from the Veteran, obtain all clinical records, both VA and non-VA, pertaining to treatment of the Veteran for hearing loss, that are not already in the claims file.  

2.  Schedule the Veteran for a VA audiological examination to determine the current severity of his service-connected bilateral hearing loss.  The claims file must be made available to the audiologist for review.  All indicated tests and studies, including audiological testing, should be performed, and the examiner should review the results of any testing prior to completing the report. 

If valid audiometric results cannot be obtained the audiologist should indicate (with explanation) whether such is due to some circumstance unique to the Veteran that renders him incapable of providing valid responses (in which case it should be determined whether there are any possible accommodations that would address the problem) or whether it is due to secondary gain and/or failure to cooperate.

The audiologist must also describe the effects of the Veteran's service-connected bilateral hearing loss on his occupational functioning and activities of daily living including a full description of the effects of his disability upon his ordinary activities.  In doing so, he/she should indicate, whether there are exceptional or unusual circumstances, peculiar to this Veteran's hearing loss, which are not adequately captured by the rating schedule.

3.  Refer the Veteran's case to the Director of Compensation Service or Under Secretary for Benefits for adjudication of entitlement to a higher rating for the bilateral hearing loss disability on an extraschedular basis under 38 C.F.R. § 3.321(b)(1).

4.  After the above actions are completed in compliance with the terms of this remand, readjudicate the issue on appeal.  If the benefit sought is not granted to the Veteran's satisfaction, issue the Veteran and his representative a supplemental statement of the case and afford them the appropriate opportunity to respond thereto before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

